Citation Nr: 0804771	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-41 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to May 1969, 
including service in Vietnam, and is the recipient of 
numerous awards and commendations, including a Purple Heart 
Medal.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 Decision Review Officer (DRO) 
decision of the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO), which in pertinent part, 
denied service connection for PTSD.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in a December 1989 
rating decision.  The veteran was notified of this decision 
and of his appeal rights.  He did not appeal the decision.

2.  Since the December 1989 rating decision which denied 
service connection for PTSD, evidence that relates to an 
unestablished fact necessary to substantiate the claim has 
not been presented or secured.  


CONCLUSION OF LAW

The December 1989 rating decision, which denied entitlement 
to service connection for PTSD, is final, and evidence 
received since that decision is not new and material.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable Laws and Regulations 
A.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.  

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  To prevail on the issue of service 
connection, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service injury or disease; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV), as the source for criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the clam or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

II.  Decision

At the time of the December 1989 rating decision, which 
denied service connection for PTSD, the evidence of record 
consisted of the veteran's service medical records, a 
September 1989 VA examination, and his informal claim for 
compensation benefits.  In the December 1989 rating decision, 
the RO denied the claim stating that the VA psychiatric 
examination for PTSD did not indicate any findings or 
diagnosis of a psychiatric condition.  Even though the 
veteran is a Purple Heart recipient and indicated that he has 
lost sleep over his Vietnam experiences, there is no 
confirmed diagnosis of PTSD at this time.  The veteran was 
notified of the denial in a December 1989 letter, including 
his appeal rights, and he did not appeal the decision.  
However, the veteran has asserted in a January 2004 personal 
statement that he did not recall being denied service 
connection for PTSD or even having record of the denial.  
Given the issuance of the notice letter pursuant to the 1989 
rating determination as well as the discussion of the 
veteran's appeal rights contained within the letter, the 
Board finds that the veteran was adequately apprised of the 
rating decision.  Additionally, there is nothing contained in 
the record to indicate that anything unusual happened as to 
the location of the record which would have prevented the RO 
from following its usual procedures of sending the veteran's 
notice of his appeal rights.  Indeed, the record appears to 
confirm that the usual procedures were followed.  Therefore, 
the Board finds that the presumption of regularity applies.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994) (regarding the 
applicability of the presumption of regularity to RO 
actions); see also Ashley v. Derwinski, 2 Vet. App. 307 
(1992).  Thus, the December 1989 decision is final.  See 38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The veteran contends in his December 2004 personal statement 
that service connection is warranted for PTSD because his 
"stated stressors" and receiving a Purple Heart Medal show 
that his PTSD is related to his military service.  During the 
March 2004 VA examination, the veteran reported nearly 
drowning while crossing a raging river, going through a 
jungle with his company to catch enemy soldiers, and seeing a 
fellow soldier throw a can of peaches at children.  These 
events, according to the veteran, were of "being scared, 
being afraid and knowing that he was going to die."

Based upon the evidence of record, the Board finds that the 
veteran has not presented evidence since the December 1989 
rating decision which raises a reasonable possibility of 
substantiating the claim for service connection for PTSD.  
Since the December 1989 rating decision, the evidence 
received into the record includes the veteran's personal 
statements and a March 2004 VA examination.  The March 2004 
VA examiner opined that the veteran does not meet the 
criteria for PTSD.  

While the evidence submitted in connection with his claim is 
new, in that it was not previously of record, it is not 
material, as it does not show that the veteran has a current 
diagnosis of PTSD.  The VA examiner concluded during the 
March 2004 VA examination that while the veteran described 
symptoms which may be suggestive of PTSD, they appear to be 
in conflict with symptoms reported in the past, and the 
veteran's use of clinical phrases such as "recurrent memory 
of a fearful event," suggests "some rehearsal of 
symptoms."  Clearly, this opinion is adverse to the 
veteran's claim, and such adverse evidence cannot be used to 
reopen a claim.  The Court has held that evidence which is 
unfavorable to the veteran's case may not "trigger a 
reopening" of the claim.  See Villalobos v. Principi, 3 Vet. 
App. 450, 452 (1992).  

We do not doubt that the veteran sincerely believes such a 
relationship exists, but he is not competent, as a layperson, 
to render an opinion as to medical causation.  Therefore, he 
is not competent to refute the objective opinion of the VA 
examiner.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Furthermore, the veteran's contentions that he has 
PTSD which is attributable to his military service were 
already expressed prior to the December 1989 rating decision.  

For the reasons and bases set forth above, the Board finds 
that the evidence received in conjunction with the claim to 
reopen is not new and material, and does not serve to reopen 
the claim for service connection for post-traumatic stress 
disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  
Having found that the evidence is not new and material, no 
further adjudication of this claim is warranted.  See 
Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

III.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the December 2003 letter sent to the veteran.  
In the letter, the veteran was informed that in order to 
substantiate a claim for service connection, the evidence 
needed to show he had a current disability, a disease or 
injury in service, and evidence of a nexus between the post-
service disability and the disease or injury in service, 
which was usually shown by medical records or medical 
opinions.  See also the November 2005 VCAA letter.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The letter stated that he would need to give VA 
enough information about the records so that it could obtain 
them for him.  Finally, he was told to submit any evidence in 
his possession that pertained to the claim.

During the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 
20 Vet. App. 1 (2006), which establishes new requirements 
regarding the VCAA notice and reopening claims.  The Court 
held that the VCAA notice must include the bases for the 
denial in the prior decision and VA must respond with a 
notice letter that describes what evidence would be necessary 
to substantiate that element or elements required to 
establish service connection that were found insufficient in 
the previous denial.  Id.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  
See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance).  The veteran has been apprised of the 
information necessary to reopen his claim for service 
connection for PTSD in the December 2003 and November 2005 
VCAA letters.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA obtained the veteran's service 
medical records.  The Board notes that the veteran was 
requested to submit any treatment records reflecting 
treatment for PTSD, but the veteran responded via a January 
2004 personal statement that he has not sought treatment for 
his PTSD.  The veteran was also provided an examination in 
connection with his claim.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  


ORDER

New and material evidence not having been presented, the 
application to reopen a claim of service connection for PTSD 
is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


